Citation Nr: 1539293	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, claimed as a rash including chloracne, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for November 2011; however, prior to the hearing the Veteran indicated that he wished to withdraw his hearing request.  See Travel Board response form received in October 2011.

In January 2012, the Board denied service connection for peripheral neuropathy of the upper and lower extremities, a disability manifested by abnormal chest x-ray findings, multiple myeloma, declined to reopen a service connection claim for stomach ulcer, and remanded for further development the skin rash issue.

In March 2014, the Board reopened the previously denied skin rash claim and again remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  The case was again remanded in March 2015 and it has since returned to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  

The Board sincerely regrets another delay in this case but finds that another remand is necessary as the RO did not substantially comply with the directives set forth in the Board's March 2015 remand.  

In the March 2015 remand, the Board requested that the RO locate and associate with the claims file STRS dated in December 1969 from the 17th Field Hospital, APC, in San Francisco, California pertaining to treatment for excision of an abscess of the right cervical area were previously obtained by VA.  The Board also requested that a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) be entered if it is determined that the above records cannot be located or that efforts to obtain them would be futile and provide the Veteran with notice of the unavailability of those records. 

In response to the March 2015 remand, the RO requested the identified December 1969 STRs and the NPRC sent the records for uploading onto Veterans Benefits Management System (VBMS). However, while those records do include December 1969 STRS, they do not show treatment for an abscess on the right cervical area; rather, they show treatment for an anxiety reaction and general malaise.  On remand, these records must be specifically requested and if they are unavailable, notice to the Veteran must be given.  

In addition, the March 2015 remand requested an addendum to an unfavorable January 2015 VA opinion that the Board found inadequate.  In June 2015, a VA medical examiner agreed with the prior opinion finding that the current skin disability is less likely as not related to service, but did not answer the Board's question as to whether the Veteran's current skin disability is directly related to his presumed herbicide exposure, as requested.  In addition, while the Board recognizes that the 2015 VA examiners indicated that the Veteran was treated for an abscess, it is unclear whether this information was gleaned from previous Board or RO decisions or from the STR itself.   As noted above, the Board is unable to locate in the current claims file any December 1969 STRS showing treatment for an abscess of the right cervical area.  Remand is therefore required to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that December 1969 STRs from the 17th Field Hospital, APC, in San Francisco, California pertaining to treatment for excision of an ABSCESS of the right cervical area are specifically requested and associated with the claims file.  They were previously obtained by VA, but are not currently in record.  

2.  If the STRs requested above are not available, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) , must be entered if it is determined that the above records cannot be located or that efforts to obtain them would be futile. In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R.  § 3.159(e), and give him an opportunity to respond.

3.   Then, transfer the Veteran's claims file and a complete copy of this Remand to the June 2015 VA examiner, or to another qualified examiner if necessary, to obtain another addendum.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.

Please review the Veteran's claims file again and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinea cruris and tinea pedis are related to the presumed exposure to herbicides during military service.   In addressing this question, comment on the Veteran's lay statements of having had skin symptoms since service.  See February 2007 NOD.

**The  examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  After completion of the above, re-adjudicate the issue of entitlement to service connection for a skin disability.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




